Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner's responses to Applicant's remark
Applicant’s arguments, see Remarks, filed 01/15/2021, and in light of Applicant’s
amendments have been fully considered but are moot in view of the new rejection (see infra).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1, 3-5, 7-11 and 15 are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by as being unpatentable over Seo et al (US 2013/0321340 A1, hereinafter “Seo”).

Regarding claim 1, Seo teaches a method, comprising: 
Fig. 1, [0079]-[0081]: controller 110) comprising a first screen and a second screen (Fig. 25A, [0526]-[0537]: the first touch screen 12 displays a live view screen 1502a shot by the camera module in a basic camera module and a camera menu 1502b, and the second touch screen 14 displays a camera mode menu 1504 for changing a camera mode. The camera mode menu 1504 includes mode buttons 1504a, 1504b, 1504c, and 1504d corresponding to a plurality of camera modes.); 
determining, by the processor, one or more of an image capture function configuration, a device orientation, and a device state ([0533]: Referring to FIG. 25B, the portable device detects folding 1500a between the first and second panels 2 and 4 within a predetermined effective angle range while the shot image 1502a is displayed in the first touch screen 12 in the basic camera mode and proceeds to FIG. 25C. Referring to FIG. 25C, the portable device turns off the second touch screen 14 in response to the folding 1500a between the first and second panels 2 and 4. As one embodiment, when the first and second panels 2 and 4 starts being folded, when the first and second panels 2 and 4 are folded within a predetermined relative angle (for example, 60 degrees), or when the first and second panels 2 and 4 are completely folded, the second touch screen 14 may be turned off. The first touch screen 12 maintains the shot image 1502a and the camera menu 1502b after the folding 1500a.);
entering, by the processor, a dual screen image capture mode based on the determined one or more of the image capture function configuration, the device orientation, and the device state, wherein the dual screen image capture mode captures an outward facing image with a rear-facing camera (Fig. 25A, [0528]: , when the camera application is on a basic Camera mode (basic camera button 1504a), and a first and second panels 2 and 4 on unfolded state, the camera module captures a scene image); 
determining, by the processor, a change in the device orientation; and based on the determined change in the device orientation (Figs. 25, [0096] and [0526]-[0537]: in response to the detection of the folding 1500b between the first and second panels 2 and 4): 
automatically switching, by the processor, from the dual screen image capture mode to a single screen image capture mode, wherein the single screen image capture mode captures a self-portrait with a front-facing camera, and prohibiting user input on the second screen (Figs. 25E-F, [0535]: Referring to FIG. 25F, the portable device displays the shot image 1502a of the self camera mode and the camera menu 1502b in the second touch screen 14 of the second panel 4 having the camera module 24 in the front surface thereof and turns off the first touch screen 12 of the first panel 2 which does not have the camera module 24 in response to the detection of the folding 1500b between the first and second panels 2 and 4.).

Regarding claim 3, Seo teaches the method of claim 1, in addition Seo discloses wherein determining the device is in the one or more of the image capture function configuration, the device orientation, and the device state comprises determining the device is in an open state (Fig. 25A, [0528]: the portable device detects first and second touch screens 12 and 14 are unfolded). 
Regarding claim 4, Seo teaches the method of claim 1, in addition Seo discloses wherein determining the device is in the one or more of the image capture function Fig. 25A, [0166]&[0526]: touch screens of the portable device are switched to a portrait view mode or a landscape view mode based on a detection signal received from one or more accelerometers).

Regarding claim 5, Seo teaches the method of claim 1, in addition Seo discloses wherein a lens is associated with one of the first screen and the second screen (Fig. 25A: camera module 24 is located in a front upper part of the panel 4 inherently associated with a lens).

Regarding claim 7, Seo teaches the method of claim 1, in addition Seo discloses wherein in the dual screen image capture mode, the second screen displays a preview of an image to be acquired ([0529]: Referring to FIG. 25A, the first touch screen 12 displays a live view screen 1502a shot by the camera module in a basic camera module).

Regarding claim 9, Seo teaches the method of claim 1, in addition Seo discloses in the dual screen image capture mode, the first and second screens display a preview of an image to be acquired in a dual screen view ([0537]: Referring to FIG. 25I, while the first touch screen 12 maintains the shot image 1502a, the portable device displays a shot image 1502c in the second touch screen 14).

Regarding claim 10, Seo teaches a device (Figs. 25: portable device), comprising: 
a first screen comprising a first gesture capture region (Fig. 25A: second touch screen 14 displays a camera mode menu 1504 for changing a camera mode); 
a second screen facing in a substantially same direction as the first screen when the device is open, and wherein a lens is associated with the second screen (Fig. 25A. [0525]: camera module 24 is located in a front upper part of the panel 2 inherently associated with a lens); 
a memory ([0097]: the storage unit 175); 
and a processor in communication with the memory, the first screen, and the second screen ([0097]: the storage unit 175 stores a control program for controlling the portable device 100 or the controller 110 and applications), the processor operable to: 
receive user interface input to execute an image capture function Fig. 25A, [0526]-[0537]: the first touch screen 12 displays a live view screen 1502a shot by the camera module in a basic camera module and a camera menu 1502b, and the second touch screen 14 displays a camera mode menu 1504 for changing a camera mode. The camera mode menu 1504 includes mode buttons 1504a, 1504b, 1504c, and 1504d corresponding to a plurality of camera modes.); 
determine one or more of an image capture function configuration, a device orientation, and a device state ([0533]: Referring to FIG. 25B, the portable device detects folding 1500a between the first and second panels 2 and 4 within a predetermined effective angle range while the shot image 1502a is displayed in the first touch screen 12 in the basic camera mode and proceeds to FIG. 25C. Referring to FIG. 25C, the portable device turns off the second touch screen 14 in response to the folding 1500a between the first and second panels 2 and 4. As one embodiment, when the first and second panels 2 and 4 starts being folded, when the first and second panels 2 and 4 are folded within a predetermined relative angle (for example, 60 degrees), or when the first and second panels 2 and 4 are completely folded, the second touch screen 14 may be turned off. The first touch screen 12 maintains the shot image 1502a and the camera menu 1502b after the folding 1500a.); 
enter a dual screen image capture mode based on the determined one or more of the image capture function configuration, the device orientation, and the device state, wherein the dual screen image capture mode captures an outward facing image with a rear-facing camera (Fig. 25A, [0528]: , when the camera application is on a basic Camera mode (basic camera button 1504a), and a first and second panels 2 and 4 on unfolded state, the camera module captures a scene image); 
determine a change in the device orientation; and based on the determined change in the device, orientation (Figs. 25, [0096] and [0526]-[0537]: in response to the detection of the folding 1500b between the first and second panels 2 and 4): 
automatically switch from the dual screen image capture mode to a single screen image capture mode, wherein the single screen image capture mode captures a self-portrait with a front-facing camera, and prohibit user input on the second screen (Figs. 25E-F, [0535]: Referring to FIG. 25F, the portable device displays the shot image 1502a of the self camera mode and the camera menu 1502b in the second touch screen 14 of the second panel 4 having the camera module 24 in the front surface thereof and turns off the first touch screen 12 of the first panel 2 which does not have the camera module 24 in response to the detection of the folding 1500b between the first and second panels 2 and 4.).

Regarding claim 11, Seo teaches the device of claim 10, in addition Seo discloses wherein determining the device is in the one or more of the image capture function configuration, the device orientation, and the device state comprises determining the device is in an open state, wherein the device is in one of a landscape and a portrait orientation (Fig. 25A, [0528]: the portable device detects first and second touch screens 12 and 14 are unfolded). 

Regarding claim 15, claim 15 has been analyzed and rejected with regard to claims 1-3 and 10 and in accordance with Seo's further teaching on: A computer-readable memory that contains instructions, which when executed by a processor ([0033]&[0097]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 6, 8, 12-14, 16 and 18-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seo et al (US 2013/0321340 A1, hereinafter “Seo”), in view of Suzuki et al. (US 2001/0015762 A1, hereinafter “Suzuki”).

Regarding claim 6, Seo teaches the method of claim 1, in addition Seo discloses wherein in the dual screen image capture mode (Fig. 25A, [0528]: when the camera application is on a basic Camera mode), except the first screen displays a film roll of one or more previously acquired images.
However, Suzuki discloses the first screen displays a film roll of one or more previously acquired images (Fig. 3, [0066]&[0084]-[0087], the second display area 23 includes, a film frame area simulating a configuration of a real film, displaying previously photographed frames 32a, 32b, 32c segmented within this film frame area).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to apply the know technique as taught by Seo’s portable device, so that the first screen displays a film roll of one or more previously acquired images as taught by Suzuki. The suggestion/ motivation for doing so would be to enhance an operation usability to a user in order to confirm the result of photographing and manage the data (Suzuki: [0015]).

Regarding claim 8, Seo and Suzuki combination teaches the method of claim 6, in addition Seo discloses wherein in the dual screen image capture mode ((Fig. 25A, [0528]: when the camera application is on a basic Camera mode); In addition Suzuki discloses the second screen displays a display of a last image acquired (Fig. 3, [0084]-[0087]: displaying the digital image data in the image display area 21 and providing image display frame 32c provided at the right end of the film). The suggestion/ motivation for doing so would be to enhance an operation usability to a user in order to confirm the result of photographing and manage the data (Suzuki: [0015]).

Regarding claim 12, Seo teaches the device of claim 11, in addition Seo discloses wherein in the dual screen image capture mode (Fig. 25A, [0528]: when the camera application is on a basic Camera mode), except the first screen displays a film roll of one or more previously acquired images.
However, Suzuki discloses the first screen displays a film roll of one or more previously acquired images (Fig. 3, [0066]&[0084]-[0087], the second display area 23 includes, a film frame area simulating a configuration of a real film, displaying previously photographed frames 32a, 32b, 32c segmented within this film frame area).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to apply the know technique as taught by Seo’s portable device, so that the first screen displays a film roll of one or more previously acquired images as taught by Suzuki. The suggestion/ motivation for doing so would be to enhance an operation usability to a user in order to confirm the result of photographing and manage the data (Suzuki: [0015]).
Regarding claim 13, Seo and Suzuki combination teaches the device of claim 12, in addition Suzuki discloses wherein the film roll includes thumbnails of two or more previously captured images in a scrollable user interface, and wherein one or more controls is associated with one or more of the thumbnails (Fig. 3, [0066]: a leftward frame feed button 27 provided leftwards adjacent to the image display frame 32a provided at the left end, a leftward frame fast feed button 28 provided under the leftward frame feed button 27, a rightward frame feed button 29 provided rightwards adjacent to the image display frame 32c provided at the right end). The suggestion/ motivation for doing so would be to enhance an operation usability to a user in order to confirm the result of photographing and manage the data (Suzuki: [0015]).

Regarding claim 14, Seo and Suzuki combination teaches the device of claim 13, in addition Suzuki discloses wherein the film roll is updated to include a next captured image, wherein, if no images have been captured, a static image is displayed on the first or second screen instead of the film roll, wherein the film roll includes a selectable icon to view images in a gallery, and wherein a most-recent image is a first thumbnail in the film roll  (Fig. 3, [0084]-[0087]: displaying the digital image data in the image display area 21 and providing image display frame 32c provided at the right end of the film), and wherein a most-recent image is a first thumbnail in the film roll (Fig. 3: updating the film by the most recent captured image 32c). The suggestion/ motivation for doing so would be to enhance an operation usability to a user in order to confirm the result of photographing and manage the data (Suzuki: [0015]).

Regarding claim 16, Seo teaches the computer readable medium of claim 15, except wherein in the dual screen image capture mode, the first screen displays a film roll of one or more previously acquired images and the second screen displays a recently-acquired image or a preview of an image.
However, Suzuki discloses the first screen displays a film roll of one or more previously acquired images (Fig. 3, [0066]&[0084]-[0087], the second display area 23 includes, a film frame area simulating a configuration of a real film, displaying previously photographed frames 32a, 32b, 32c segmented within this film frame area), and the second screen displays a recently-acquired image or a preview of an image (Fig. 3: updating the film by the most recent captured image 32c).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to apply the know technique as taught by Suzuki to Seo’s portable device, so that the dual screen image capture mode, the first screen displays a film roll of one or more previously acquired images and the second screen displays a recently-acquired image or a preview of an image as taught by Suzuki. The suggestion/ motivation for doing so would be to enhance an operation usability to a user in order to confirm the result of photographing and manage the data (Suzuki: [0015]).

Regarding claim 18, Seo and Suzuki combination teaches the computer readable medium of claim 16, in addition Suzuki discloses further comprising: instructions to determine if an image has been captured; and if an image has been captured, instructions to update the film roll to include the captured image, wherein the Fig. 3: updating the film by the most recent captured image 32c). The suggestion/ motivation for doing so would be to enhance an operation usability to a user in order to confirm the result of photographing and manage the data (Suzuki: [0015]).

Regarding claim 19, Seo and Suzuki combination teaches the computer readable medium of claim 18, in addition Suzuki discloses wherein, if no images have been captured, a static image is displayed on the first or second screen instead of the film roll, and wherein the film roll includes a selectable icon to view images in a gallery (Fig. 3, [0084]-[0087]: displaying the digital image data in the image display area 21 and providing image display frame 32c provided at the right end of the film). The suggestion/ motivation for doing so would be to enhance an operation usability to a user in order to confirm the result of photographing and manage the data (Suzuki: [0015]).

Regarding claim 20, Seo teaches the computer readable medium of claim 15, in addition Seo discloses wherein in the dual screen image capture mode (Figs. 31 and 42, [0148] & [0173]: a sensor input 4202 may indicate a relative orientation used to detect a new hardware configuration at 4204 and the device is determined to be in a video conferencing mode where both the display 3102 and the display 3108 are in active mode); except the second screen displays a display of a last image acquired.
However, Suzuki discloses the second screen displays a display of a last image acquired (Fig. 3, [0084]-[0087]: displaying the digital image data in the image display area 21 and providing image display frame 32c provided at the right end of the film).
Suzuki into Seo’s portable device. The suggestion/ motivation for doing so would be to enhance an operation usability to a user in order to confirm the result of photographing and manage the data (Suzuki: [0015]).

Regarding claim 21, Seo teaches device of claim 10, in addition Seo discloses wherein in the dual screen image capture mode (Fig. 25A, [0528]: when the camera application is on a basic Camera mode), except the second screen displays a display of a last image acquired.
However, Suzuki discloses the second screen displays a display of a last image acquired (Fig. 3, [0066]&[0084]-[0087], the second display area 23 includes, a film frame area simulating a configuration of a real film, displaying previously photographed frames 32a, 32b, 32c segmented within this film frame area).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to apply the know technique as taught by Seo’s portable device, so that the second screen displays a display of a last image acquired as taught by Suzuki. The suggestion/ motivation for doing so would be to enhance an operation usability to a user in order to confirm the result of photographing and manage the data (Suzuki: [0015]).

17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seo and Suzuki combination as applied to claim 17 above, in view of Chung (US 2011/0050975 A1, hereinafter “Chung”).

Regarding claim 17, Seo and Suzuki combination teaches the computer readable medium of claim 16, in addition Suzuki discloses wherein the film roll is a scrollable user interface including includes one or more thumbnails of one or more previously captured images, and wherein one or more controls are associated with the one or more of the thumbnails (Fig. 3, [0066]: a leftward frame feed button 27 provided leftwards adjacent to the image display frame 32a provided at the left end, a leftward frame fast feed button 28 provided under the leftward frame feed button 27, a rightward frame feed button 29 provided rightwards adjacent to the image display frame 32c provided at the right end). The suggestion/ motivation for doing so would be to enhance an operation usability to a user in order to confirm the result of photographing and manage the data (Suzuki: [0015]).
Seo and Suzuki combination does not teach wherein the one or more controls are selectable and include one or more of a group comprising a delete control, a share control, and a set as control.
However, Chung discloses wherein the one or more controls are selectable and include one or more of a group comprising a delete control, a share control, and a set as control (Fig. 8A, [0094]: image related control menu 432 includes a transmission (send) icon, a photograph icon (take picture), an erase icon, and move/copy icon).
Chung into Seo and Suzuki combination. The suggestion/ motivation for doing so would be to provide an efficient interface to various functions (Chung: [0023]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697